847 F.2d 841
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leon R. LEWIS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1096.
United States Court of Appeals, Federal Circuit.
April 13, 1988.

Before RICH, NIES and MAYER, Circuit Judges.
PER CURIAM.


1
The United States Claims Court, in an order dated October 29, 1987, and on its own motion, dismissed the appellant's complaint for lack of jurisdiction.  We affirm.    Appellant's claim, which accrued in 1955, is clearly barred by the six-year statute of limitations, 28 USC 2501, and the Claims Court properly dismissed on that basis.